Judgment and order affirmed, with costs. All concur. (The judgment dismisses plaintiff’s supplemental complaint on motion of defendant, in an action for damages for breach of labor contract. The order granted defendant's motion for summary judgment and directed dismissal of plaintiff’s supplemental complaint.) Present — Taylor, Dowling, Harris and McCurn, JJ. [See post, p. 1045.] Frances Corrigan, Appellant, v. Elwood Co., Ino., Respondent.— Judgment affirmed, with costs. All concur. (The judgment dismisses the complaint in an action for damages for personal injuries sustained by plaintiff by reason of his falling down an inadequately lighted stairway in an apartment house.) Present — Taylor, Dowling, Harris, McCurn and Larkin, JJ.